DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,610,432. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all of the elements of claim 1 of the application are to be found in claim 1. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claim 3, the subject matter is known from claim 3 of the patent. 
Regarding claim 4, the subject matter is known from claim 4 of the patent. 
Regarding claim 5, the subject matter is known from claim 6 of the patent. 
Regarding claim 6, the subject matter is known from claim 7 of the patent. 
Regarding claim 7, the subject matter is known from claim 8 of the patent. 
Regarding claim 8, the subject matter is known from claim 9 of the patent. 
Regarding claim 9, the subject matter is known from claim 10 of the patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,610,432 in view of Bark (US 4,904,241). Regarding claim 2, the patent claim discloses the invention substantially as set forth above, but fails to explicitly disclose the reservoir lining as being cup-shaped with an open end. 
Bark teaches an implantable septum (10) comprising a cup-shaped liner member (12) having an open end (opening seen in Figure 4 allowing flow through conduit 32). It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the liner member of Bark in the access port of the device of patent claim 1 so as to allow for maintaining flow through the device while ensuring the inner chamber of the device is fluid-tight. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,610,432 in view of Schweikert et al. (US 2008/0319399). Regarding claim 10, patent claim 1 discloses the invention substantially as set forth above, but fails to explicitly disclose the indicium as being centered in a bottom wall of the reservoir.
Schweikert et al. (henceforth Schweikert) teaches a venous access port with molded radiopaque indicia wherein the indicia are centered in the bottom wall of the reservoir lining (e.g., Figure 10; ¶ [0030] sets forth that the base may be comprised of metal having the indicium cut out and such base would constitute the lining member as claimed). It would have been obvious to one of ordinary skill in the art at the time of filing to center the indicia of the device of patent claim 1 within the reservoir so as to minimize obscuring by the structure of the port assembly and allows for easy discernibility by a user as taught by Schweikert (¶ [0026]).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,639,465. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all of the elements of claim 1 of the application are to be found in claim 1. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claim 2, the subject matter is known from claim 13 of the patent.
Regarding claim 3, the subject matter is known from claim 2 of the patent. 
Regarding claim 4, the subject matter is known from claim 3 of the patent.
Regarding claim 5, the subject matter is known from claim 4 of the patent. 
Regarding claim 6, the subject matter is known from claim 5 of the patent. 
Regarding claim 7, the subject matter is known from claim 6 of the patent. 
Regarding claim 8, the subject matter is known from claim 7 of the patent. 
Regarding claim 9, the subject matter is known from claim 8 of the patent. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,639,465 in view of Schweikert. Regarding claim 10, patent claim 1 discloses the invention substantially as set forth above, but fails to explicitly disclose the indicium as being centered in a bottom wall of the reservoir.
Schweikert et al. (henceforth Schweikert) teaches a venous access port with molded radiopaque indicia wherein the indicia are centered in the bottom wall of the reservoir lining (e.g., Figure 10; ¶ [0030] sets forth that the base may be comprised of metal having the indicium cut out and such base would constitute the lining member as claimed). It would have been obvious to one of ordinary skill in the art at the time of filing to center the indicia of the device of patent claim 1 within the reservoir so as to minimize obscuring by the structure of the port assembly and allows for easy discernibility by a user as taught by Schweikert (¶ [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783            




       /NATHAN R PRICE/       Supervisory Patent Examiner, Art Unit 3783